Citation Nr: 9935066	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1963 to June 
1967 and from April 1979 to November 1988.  This matter comes 
to the Board of Veterans' Appeals (Board) from the Department 
of Veterans Affairs (VA) Wichita Medical and Regional Office 
Center (M&ROC) January 1994 rating decision which denied a 
rating in excess of 40 percent for the service-connected low 
back disability.  In May 1997, the case was remanded to the 
M&ROC for additional development of the evidence.  

Also before the Board is the veteran's appeal of a December 
1992 decision of the VA M&ROC in Wichita, denying payment or 
reimbursement of medical expenses incurred during 
hospitalization at the Wesley Medical Center (WMC), from 
October 12, to October 16, 1992.  Appellate consideration 
regarding the foregoing matter is subject to a separate 
decision by the Board.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by degenerative changes and neurological 
impairment at L4-5, and is productive of constant, radiating 
pain (which is at times incapacitating), discomfort, 
numbness, impaired sensation, impaired range of motion, and 
absent ankle jerks; the severity of disability is pronounced 
and showing only intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for the 
veteran's service-connected low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with his service-
connected low back disability has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim.  Thus, the duty to assist has been met 
in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for low back disability (hypertrophic 
spondylosis) was granted by M&ROC rating decision in June 
1989, and a 20 percent evaluation was assigned.  That 
decision was based on the veteran's service medical records 
showing that he sustained a back injury in April 1986, 
requiring intermittent medical treatment until service 
separation.  

On VA medical examination in April 1989, the veteran 
indicated that he experienced low back pain, discomfort, and 
muscle spasms, increasing on prolonged walking, stooping, 
bending, twisting, and lifting.  On examination, range of 
motion of the low back was reduced and associated with pain; 
straight leg raising was to 90 degrees but was associated 
with pain.  Hypertrophic spondylosis (confirmed by X-ray 
study) was diagnosed.  

On VA medical examination in July 1991, the veteran indicated 
that he experienced low back pain and muscle spasms on 
physical activity.  On examination, range of motion of the 
low back was reduced and associated with pain; straight leg 
raising was to 80 degrees and was associated with muscle 
pulling sensation and radiating pain; squatting and heel- and 
toe-walking were associated with low back discomfort.  X-ray 
study of the lumbosacral spine revealed disc space narrowing 
at L4-5 and hypertrophic lipping of vertebral bodies.  
Hypertrophic spondylolysis was diagnosed.

VA medical records from September 1991 to October 1992 reveal 
a September 1, 1992 report of gradually progressing, 
radiating low back pain, interfering with the veteran's 
ability to stand, lift, sit, walk, and participate in other 
physical activities.  On examination, range of motion of the 
low back was reduced, straight leg rising was to 40 degrees, 
and sensation was diminished.  

Medical records from A. Pollock, M.D., from September to 
October 1992 reveal that he treated the veteran for 
disability involving his low back.  A September 1992 
computerized tomography (CT) study reportedly revealed left 
lateral protrusion of the L4-5 disc causing some indentation 
of the dural sac; surgical decompression of the L4-5 disc was 
scheduled, and L4-5 discectomy was performed on October 12, 
1992 (at WMC, where he was hospitalized from October 12, to 
October 16, 1992).  

Based on the foregoing evidence, the evaluation of the 
veteran's service-connected low back disability was increased 
from 20 to 40 percent by M&ROC rating decision in November 
1992; a temporary total rating was assigned that disability 
for the period from October 12, 1992 through January 1993 
under the provision of 38 C.F.R. § 4.30.  

In a January 1993 letter, Dr. Pollock indicated that the 
veteran's October 1992 discectomy surgery brought excellent 
results and allowed him to perform lifting of 50-pound 
objects without much difficulty.

On VA orthopedic examination in March 1993, the veteran 
indicated that he continued to experience low back pain 
(described as constant backache in the lumbar area) and left 
leg numbness, feeling that the October 1992 surgery did not 
do him much good.  On examination, a healed post surgical 
scar was noted in the lumbar area; he was able to perform 
full squatting but range of motion of the back reduced and 
associated with radiating pain; back musculature was tight; 
slight deformity of the lumbar spine was noted.  X-ray study 
of the low back revealed slight L4-5 narrowing with 
hypertrophic degenerative changes; electromyography study 
revealed impairment at the L5 nerve distribution.  Residuals 
of discectomy with neuropathy into the left leg were 
diagnosed.

In September 1993, Dr. Pollock indicated that the veteran was 
able to perform activities which did not involve lifting more 
than 75 pounds, excessive crawling, or bending or twisting 
more than 6 times per hour.

On October 1993 orthopedic examination by E. Schlachter, 
M.D., it was indicated that the veteran experienced 
increasing low back pain due to physical activity required of 
him at work, that he underwent a surgical procedure in 
October 1992 (reportedly alleviating some of his 
symptomatology), and that he continued to receive 
intermittent medical treatment for his back disability (due 
to constant backache which increased on prolonged sitting or 
physical activity, loss of feeling in the legs, and loss of 
reflexes).  On examination, range of motion of the back was 
associated with pain and there was evidence of neurologic 
impairment, but he was able to walk on his toes and heels, 
knee-bend, and get down on "all fours" without difficulty 
or evidence of guarding.  X-ray and CT studies revealed a 
herniated disc at L4-5 and degenerative changes in the lumbar 
spine.  Aggravation of preexisting low back disease with L4-5 
herniated disc was diagnosed.  

VA medical records from October 1993 to August 1994 reveal 
intermittent treatment associated with the veteran's low back 
disability, as manifested by pain, weakness, and sensation 
impairment.  

At a November 1994 M&ROC hearing, the veteran testified that 
he experienced significant pain and functional impairment 
associated with his low back disability, increasing on any 
physical activity, noting that he also experienced 
neurological impairment in that he had diminished sensation 
and numbness in the legs.  

VA medical records in December 1995 reveal that he veteran 
continued to experience symptomatology associated with his 
low back disability.

On VA orthopedic examination in November 1997, the veteran 
indicated that he experienced daily episodes of low back pain 
(varying in degree of severity) noting that the back was 
"giving out" at times when he tried to lift objects; 
reportedly, he experienced flare-ups of symptoms (noting that 
such flare-ups were not precipitated by any specific events), 
but noted that he did not seek regular medical treatment or 
use medication, and that he did not use any orthopedic 
devices.  On examination, a non-tender, well-healed, 8-
centimeters scar was noted in the lumbar area; range of 
motion of the back was associated with pain; his back muscles 
were soft but hamstring muscles were tight.  X-ray study of 
the lumbar spine revealed advanced degenerative disease at 
L4-5 with marked narrowing of the joint space and vacuum 
phenomena (noted to have been worse than on prior 
examination).  Post-operative discectomy at L4-5 with 
advanced degenerative arthritis was diagnosed.  

On VA neurological examination in December 1997, the veteran 
indicated that he experienced radiating low back pain, 
increasing on physical activity such as lifting, noting that 
the pain was at times incapacitating; reportedly, the 
severity of pain (but not frequency) was about the same as it 
was prior to his 1992 surgery.  On examination, there was no 
evidence of muscle atrophy, strength and tone in the lower 
extremities were normal, sensation was "probably" normal, 
vibratory sensation was decreased, posterior tibial pulses 
were absent, and deep tendon reflexes were only trace at the 
knees and absent at the ankles.  Chronic degenerative 
arthritis and low back strain were diagnosed, and further 
neurological studies were recommended.  

In a February 1998 supplement to the December 1997 VA 
neurological examination report, a VA physician indicated 
that the veteran had chronic low back strain secondary to 
degenerative arthritis.

On VA genitourinary examination in April 1998, the veteran 
indicated, in pertinent part, that he continued to experience 
low back pain.  On examination, the examiner's clinical 
impression was that the veteran's low back disability was not 
caused by/associated with any urological condition.

A September 1998 orthopedic examination report from K. 
Mosier, M.D., reveals that the veteran's October 1992 low 
back surgery alleviated his back and thigh pain but he 
continued to experienced "off and on" pain in the back and 
thigh.  The veteran indicated that the nature and severity of 
radiating low back pain recently increased and was similar to 
the symptoms which he experienced prior to the 1992 surgery.  
On examination, sensation was decreased from the waist down 
but there were no tension signs; straight leg raising was to 
90 degrees, bilaterally, and was unaccompanied by any 
symptoms; Patrick test was positive, bilaterally, and was 
productive of low back pain; knee and ankle jerk reflexes 
were unelicitable and there was no clonus; good flexibility 
of the low back was noted.  Low back pain, status post 
surgery at L4-5, hypertrophic spondylosis at L4-5, and 
possible stenosis were diagnosed.

On follow-up examination by Dr. Mosier in October 1998 
(performed following a September 1998 CT study of the lumbar 
spine), significant disc disease, narrowing at L4-5, 
posterior facet arthropathy at L4-5, were indicated.  Dr. 
Mosier indicated that if the veteran's symptoms became 
incapacitating, fusion at the L4-5 level with nerve root 
decompression would have to be performed.

VA medical records from December 1995 to April 1999 contain 
duplicate copies of VA compensation and pension examinations 
discussed above and do not reveal additional treatment 
associated with the veteran's low back disability.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Currently, the veteran's service-connected low back 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, and a 40 percent evaluation is assigned consistent 
with evidence of severe intervertebral disc syndrome, 
recurring attacks with intermittent relief.  A 60 percent 
rating may be assigned under Diagnostic Code 5293, if there 
is evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of a diseased disc, with little intermittent relief.

Based on the foregoing, the Board finds that the evidence 
supports a 60 percent evaluation for the veteran's service-
connected low back disability under Diagnostic Code 5293.  In 
particular, the clinical evidence of record demonstrates 
intermittent treatment associated with radiating low back 
pain and discomfort, showing a gradual increase in the 
severity and frequency of the reported episodes of pain over 
the years; his disability is supported by objective evidence 
of degenerative changes and neurological impairment in the 
lumbosacral spine; he exhibits pain on any movement of the 
back and has significant difficulty engaging in physical 
activity.  The evidence indicates that he is never pain-free 
and experiences intermittent episodes of incapacitating pain. 
Thus, resolving the benefit of the doubt in the veteran's 
favor, the Board is of the opinion that the rating criteria 
for a 60 percent rating under Diagnostic Code 5293 have been 
met; his pertinent symptomatology is pronounced, showing only 
little intermittent relief, and neurological findings are 
appropriate to site of the diseased disc (at L4-5).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain on use or due to flare-ups with limitation 
of motion of the lumbar spine is proper.  The VA General 
Counsel in a precedent opinion has held that Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40, 4.45 is 
appropriate.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  As the 
Board has already granted the veteran the maximum schedular 
evaluation under Diagnostic Code 5293 for his low back 
disability, no higher rating is attainable with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45.

Although the service-connected low back disability is shown 
to be associated with degenerative changes (confirmed by 
numerous X-ray studies of record), a separate disability 
rating may not be assigned for low back arthritis under Code 
5003, as the currently assigned 60 percent evaluation under 
Code 5293 includes impairment of the range of motion and 
provides for disability rating based on the presence of 
arthritis.  See 38 C.F.R. § 4.14 (1999).

As there is no evidence that any of the veteran's lumbosacral 
vertebra have been fractured or that there are complete bony 
fixations of the spine, a rating of his disability is excess 
of 60 percent under Diagnostic Codes 5285 or 5286, 
respectively, is not warranted.

The clinical evidence of record reveals that the veteran's 
low back disability is associated with a post-surgical scar 
in the lumbar spine area.  However, the evidence does not 
suggest that such scarring is painful and tender on objective 
demonstration (and such has not been suggested by or on 
behalf of the veteran), or that it is productive of 
functional impairment distinct and separate from the overall 
impairment associated with the low back disability.  Thus, 
the evidence of record in this case does not support the 
application of a separate disability rating for the veteran's 
low back scar under Diagnostic Code 7804.  Esteban v. Brown, 
6 Vet. App. 259 (1994).

The evidence of record before the Board does not reveal that 
the veteran's service-connected low back disability causes 
him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although he 
receives intermittent medical treatment associated with such 
disability, he is not shown to have required frequent periods 
of hospitalization due to his service-connected low back 
disability.  The entirety of the evidence of record does not 
show that the disability causes him exceptional hardship in 
an employment setting.  The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  In cases such as this, 
where there is no evidence of an exceptional or unusual 
disability picture associated with the right knee disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.



ORDER

A rating of 60 percent for the service-connected low back 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

